Citation Nr: 1817956	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  10-18 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD) with nightmare disorder, rated as 30 percent disabling prior to July 26, 2017.

2.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD) with nightmare disorder, rated as 50 percent disabling from July 26, 2017.

3.  Entitlement to an increased disability evaluation for bilateral hearing loss, rated as noncompensable prior to July 26, 2017.

4.  Entitlement to an increased disability evaluation for bilateral hearing loss, rated as 20 percent disabling since July 26, 2017.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a right thigh disorder.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from December 1957 to September 1959, December 1959 to September 1962, December 1962 to October 1965, and March 1966 to June 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

These matters were previously before the Board in December 2014, wherein the Veteran's claims were remanded for additional development and due process considerations.  A supplemental statement of the case was most recently issued in August 2017.  The case was returned to the Board for appellate consideration.  

In an August 2017 rating decision, the RO granted an increased, 20 percent rating for bilateral hearing loss disability and an increased, 50 percent disability rating for PTSD with nightmare disorder; an effective date of July 26, 2017 was assigned for each increased, disability rating.  The Veteran has not indicated that he agrees with the ratings assigned for his bilateral hearing loss disability and PTSD with nightmare disorder for the rating period since July 26, 2017.   Therefore, the grants of higher ratings are not full grants of the benefits sought.  See AB v. Brown, 6 Vet. App. 35 (1993).   

In July 2012 and February 2018, the Veteran cancelled his requests for a Travel Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  PTSD with nightmare disorder most closely approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, impaired memory, anxiety, depression, sleep impairment, and disturbances in motivation and mood.    

2.  The Veteran's bilateral hearing loss disability is manifested by no more than level III hearing in the right ear and level VII hearing in the left ear.

3.  Right knee medial meniscectomy with residual pain and osteoarthritis is attributable to service.

4.  Deep muscle contusion with residual muscle atrophy above the right knee with osteoarthritis of the right hip is attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but no higher, for PTSD with nightmare disorder are met for the rating period prior to July 26, 2017.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a disability rating in excess of 50 percent for PTSD with nightmare disorder are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

3.  For the time period prior to July 26, 2017, the criteria for a disability rating of 20 percent for bilateral hearing loss disability are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.85-4.87, Diagnostic Code 6100 (2017).

4.  The criteria for a disability rating in excess of 20 percent for bilateral hearing loss disability are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.85-4.87, Diagnostic Code 6100 (2017).

5.  The criteria for service connection for right knee medial meniscectomy with residual pain and osteoarthritis have been met.  38 U.S.C. §§ 1101, 1110,  5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

6.  The criteria for service connection for deep muscle contusion with residual muscle atrophy above the right knee with osteoarthritis of the right hip have been met.  38 U.S.C. §§ 1101, 1110,  5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for increased disability ratings and service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for service connection for the right knee and right thigh.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  Addition ally, the Veteran was afforded VA examinations in connection with his claims for increased disability ratings for PTSD with nightmare disorder and bilateral hearing loss.  The examination reports contain all the findings needed to rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2017); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected disability on appeal has not materially changed and a uniform evaluation is warranted for the rating period on appeal.

PTSD

The Veteran's PTSD is evaluated as 30 percent disabling for the rating period prior to July 26, 2017 and 50 percent disabling for the rating period since July 26, 2017 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

For the next higher 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117-18.

The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  

After a review of all the evidence, the Board finds that the Veteran's service-connected PTSD with nightmare disorder more nearly approximates the criteria for a 50 percent disability evaluation for the entire rating period on appeal.  The Board finds that the Veteran's psychiatric symptoms have been relatively consistent, and that the 50 percent evaluation takes into account the Veteran's social and occupational impairment for the entire rating period.  Throughout the rating period, the Veteran's PTSD with nightmare disorder has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, memory loss, depression, anxiety, sleep impairment, and disturbances of motivation and mood.    

The Board points out that the evidence shows that the Veteran does not have symptoms such as obsessional rituals, impaired impulse control, delusions or hallucinations, spatial disorientation, or illogical speech or thought processes as a result of his depressive disorder.  He is alert, oriented, and cooperative upon examination, and his PTSD with nightmare disorder does not prevent him from functioning independently.  The Board acknowledges that the Veteran complained of complained of sleep impairment, mild memory loss, disturbances of mood and motivation, anxiety, and depression at his VA examinations and in seeking treatment.  However, the current 50 percent disability evaluation accounts for the Veteran's reduced reliability and productivity.

In this regard, the Board finds that the criteria for a disability rating of 70 percent have not been met or more nearly approximated for any part of the rating period on appeal.  His symptoms do not equate in severity, frequency or duration to the level of occupational and social impairment required to constitute deficiencies in most areas such as thinking, judgment, work, school, family relations and mood.  The evidence also does not show that the Veteran experienced symptoms such as obsessional rituals, near continuous panic or depression affecting the ability to function independently, impaired impulse control, or spatial disorientation, as contemplated by a 70 percent disability rating under Diagnostic Code 9411.  

At the April 2010 and July 2017 VA examinations, the Veteran had depression and anxiety, but he did not have symptoms such as homicidal ideation, delusions or hallucinations, or impaired thought processes.  At these examinations, and in statements, the Veteran complained of depression, sleep impairment, anxiety, and diminished interest, but the examinations indicate that the Veteran is alert and oriented, with appropriate speech and behavior, and without evidence of suicidal or homicidal ideation.  The Veteran's insight and judgment are not impaired, and his hygiene has been consistently good.  The VA providers and examiners also note the Veteran's symptoms, such as sleep impairment, nightmares, anxiety, and depression; however, the Board reiterates that those symptoms are nearly the same as those listed in the criteria for a 50 percent rating and the examiners' characterization of these symptoms were indicative of at most reduced reliability and productivity.  The Board observes that, in September 2013, the Veteran reported that he had experienced suicidal ideation, but notes that the Veteran reported that the ideation occurred in 2009, and that VA treatment records dated 2012 through 2017 indicate that the Veteran has consistently denied experiencing suicidal ideation.  The VA examiners assessed that the Veteran had no more than moderate symptoms of PTSD with nightmare disorder, which interfered with occupational functioning and social relationships for the Veteran, but do not cause such social and occupational impairment as to render him deficient in most areas.  See 38 C.F.R. § 4.2 (2017) (it is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present).

The Board acknowledges that, under the relevant Diagnostic Code, the Veteran's PTSD with nightmare disorder symptomatology did not meet the criteria for a 50 percent disability evaluation for the entire rating period prior to July 26, 2017.  However, the Board also acknowledges that the exact date as to when the Veteran's symptoms worsened cannot be ascertained.  The Board points out that finding that the Veteran's PTSD with nightmare disorder worsened on the date of the July 2017 VA examination and not in the interim time period between the Veteran's April 2010 VA examination and the July 2017 VA examination defies logic.  Such a finding is incongruous with the medical and lay evidence of record; it is highly likely that the Veteran's PTSD with nightmare disorder worsened at some, unknown point, prior to the July 2017 VA examination.  To this point, the Board observes that the Veteran, in an October 2014 statement, indicated that his PTSD with nightmare disorder worsened since he was last examined in April 2010, and VA treatment records reflect symptomatology consistent with that shown on the July 2017 VA examination since at least 2011 (see, i.e., August 2011, April 2012, and September 2013 VA treatment reports).

Although fluctuations in symptomatology and overall impairment are inevitable during the course of such a lengthy appeal period, the Board finds that the Veteran has consistently had symptoms of anxiety and depression, sleep impairment, and mild memory loss; there is no evidence of symptoms such as ritualistic or obsessive behavior, hallucinations, delusions, homicidal ideation, or impaired speech or thought processes.  Moreover, his symptoms as noted do not equate in severity, frequency, or duration to occupational and social impairment with deficiencies in most areas such as work, school, family relations, thinking, judgment, and mood. While he has had a depressed or anxious mood, his judgment and thinking have not been impaired and he has not reported consistent problems with work or family.  Consequently, the weight of the evidence is against a rating higher than 50 percent for PTSD with nightmare disorder.  

As such, the Board finds that the Veteran's PTSD with nightmare disorder met the criteria for a 50 percent disability evaluation for the rating period prior to July 26, 2017.  Thus, applying the facts to the criteria set forth above, the Veteran is entitled a 50 percent disability evaluation, but no more, for his service-connected PTSD with nightmare disorder for the rating period prior to July 26, 2017, and a rating greater than 50 percent is not warranted for any time during the appeal period.  For these reasons, the Board also finds that the Veteran is not entitled to an initial disability evaluation in excess of 50 percent for PTSD with nightmare disorder.  38 C.F.R. §§ 4.3, 4.7. 

Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, which is used to evaluate the Veteran's bilateral hearing loss disability, provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85. 

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), it states that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  Id. 

At the VA audiological examination in April 2010, the pure tone thresholds, in decibels, for the right and left ears were as follows:  


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear:
25
25
60
85
Left Ear:
25 
55
80
80

The pure tone average was 49 on the right and 60 on the left.  Maryland CNC speech recognition scores were 92 percent in the right ear and 84 percent in the left ear.  The Veteran reported that his hearing loss hampers his ability to communicate effectively.

Another VA audiological examination was conducted in July 2017.  The pure tone thresholds, in decibels, for the right and left ears were as follows:  


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear:
45
55
70
85
Left Ear:
50
70
85 
80

The pure tone average was 64 on the right and 71 on the left.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 60 in the left ear.  The examiner noted a review of the Veteran's claims file.

Based upon the results of the April 2010 and July 2017 VA audiological examinations, the Veteran is entitled to a 20 percent disability rating, but no higher, for the entire rating period on appeal.  The Board acknowledges that the Veteran's bilateral hearing loss disability was first shown to be sufficient to meet the rating criteria for a 20 percent disability rating at the July 2017 VA examination.  However, the Board also acknowledges that the Veteran asserted in May 2010 that his bilateral hearing loss disability was continuing to worsen; likewise, at a July 2010 VA evaluation for tinnitus, the VA examiner noted that the Veteran's bilateral hearing loss fluctuated, indicating that it worsened periodically  As the Board is unable to ascertain an exact date as to when the Veteran became entitled to a compensable, 20 percent disability rating, given that no audiological testing was performed between the April 2010 and July 2017 VA examinations and the Veteran continued to assert worsening symptoms during that time frame, the Board finds that the equitable solution is to assume that the Veteran's hearing loss met the criteria for the entire rating period on appeal.  To find that his hearing loss worsened on the date of the July 2017 VA examination is incongruous with the medical and lay evidence of record; it is highly unlikely that the Veteran's bilateral hearing loss disability had not worsened at some, unknown point, prior to that VA examination.  Therefore, as the Veteran is assigned a Level III for the right ear and a Level VII for the left ear in accordance with Table VI of 38 C.F.R. § 4.85, based on the audiological findings in the July 2017 VA examination, he is entitled to a 20 percent disability rating, but no higher, for the entire rating period on appeal. 

Nonetheless, although the Veteran's hearing has clearly decreased in the years since he was granted service connection, the Veteran's hearing is no worse than Level III in the right ear and Level VII in the left ear.  The intersection point for a Level III (right) and Level VII (left) under Table VII of 38 C.F.R. § 4.85 shows that the hearing loss does not exceed the levels contemplated for the currently assigned 20 percent disability rating.  Thus, the audiometric evidence of record does not support a finding of a disability evaluation in excess of 20 percent for the entire rating period on appeal.

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of hearing impairment) do not apply to the Veteran's situation as the audiometric results of both of these evaluations did not show pure tone thresholds of loss of 55 decibels or greater in the four relevant frequencies for the Veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as both ears are not shown to manifest 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hz. 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154 are not applicable.

Nevertheless, the Veteran contends that his currently diagnosed right thigh and right knee disabilities are related to an injuries he sustained to his right lower extremity while paratrooping during active military duty in Vietnam.

Service treatment records reveal that the Veteran was treated for a fracture of the right cuboid bone in April 1969 while in service, however, they are negative for any evidence of right thigh or right knee disabilities or injuries.  The Veteran's DD214 shows that he had a military occupational specialty (MOS) of parachute rigger, and that he received the master parachute badge.  Thus, the Board finds that the circumstances and conditions of the Veteran's service are consistent with his reports of injuries to his right lower extremity (thigh, knee) during paratrooper exercises in service.  38 U.S.C. § 5104(a).

At the July 2009 VA examination, the Veteran was diagnosed with a right knee medial meniscectomy with residual pain, and a deep muscle contusion with residual muscle atrophy above the right knee.  At the July 2017 VA examination, the Veteran was diagnosed with osteoarthritis of the right knee and right hip.

The Board finds that the evidence of record demonstrates that service connection is warranted for right knee medial meniscectomy with residual pain and osteoarthritis, and deep muscle contusion with residual muscle atrophy above the right knee.  The Board acknowledges that the July 2017 VA examination and addendum opinion reflect that the VA examiner found that the Veteran's osteoarthritis of the right knee and hip were not caused by or incurred during active service, and that the July 2009 VA examiner found that the Veteran's right knee medial meniscectomy with residual pain and deep muscle contusion with residual muscle atrophy above the right knee were unrelated to service.  The July 2009 VA examiner, in determining that the Veteran's right knee medial meniscectomy with residual pain, and deep muscle contusion with residual muscle atrophy above the right knee were not likely due to or the result of the Veteran's service because the medical evidence of record did not show that the Veteran had continuity of treatment in the years since service and the Veteran's x-rays did not show degenerative joint disease which could have resulted from a remote injury in service.  The July 2017 VA examiner found that the Veteran's osteoarthritis was unrelated to service because there is no evidence of ongoing/chronic right knee or thigh disorder during the Veteran's military service, or shortly after discharge from military service.  

However, the findings and rationales of the VA examiners with regard to the Veteran's right knee and thigh are inconsistent.  To this point, the Board notes that the July 2009 VA examiner found that the Veteran's right knee medial meniscectomy with residual pain and deep muscle contusion with residual muscle atrophy above the right knee because there was no evidence of degenerative arthritis indicating continuity of symptomatology related to a remote trauma.   However, the July 2017 VA examiner found that there was x-ray evidence of degenerative osteoarthritis of the right knee and hip, but found that it was unrelated to service because there was no onset of a right knee or thigh disorder noted in service.  As such, the Board finds that the Veteran's right knee medial meniscectomy with residual pain and osteoarthritis of the right knee, as well as the Veteran's deep muscle contusion with residual muscle atrophy above the right knee, with osteoarthritis of the right hip, are related to the Veteran's history of paratroop jumping during his military service.  

Similarly, the Board notes that arthritis is a system process and there is no intercurrent cause to which the Veteran's arthritis of the right knee and hip can be attributed.  Thus, it is also reasonable to find that the same in-service paratroop jumping that caused the Veteran's service-connected degenerative joint disease of the right foot caused the Veteran's right knee medial meniscectomy with residual pain and osteoarthritis of the right knee, as well as the Veteran's deep muscle contusion with residual muscle atrophy above the right knee with osteoarthritis of the right hip.  

For the foregoing reasons, the Board finds that entitlement to service connection for right knee medial meniscectomy with residual pain and osteoarthritis of the right knee and deep muscle contusion with residual muscle atrophy above the right knee with osteoarthritis of the right hip is warranted.  38 C.F.R. §§ 3.303, 3.310 (2017). 


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 50 percent disability evaluation for PTSD with nightmare disorder is granted for the rating period prior to July 26, 2017, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 50 percent for PTSD with nightmare disorder, for the period beginning on July 26, 2017, is denied.

Entitlement to a 20 percent disability evaluation for bilateral hearing loss is granted for the rating period prior to July 26, 2017, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss, for the period beginning on July 26, 2017, is denied.

Entitlement to service connection for right knee medial meniscectomy with residual pain and osteoarthritis of the right knee is granted.  

Entitlement to service connection for deep muscle contusion with residual muscle atrophy above the right knee with osteoarthritis of the right hip is granted.








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


